Citation Nr: 1429582	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include arthritis, and also to include as secondary to service-connected degenerative arthritis of the bilateral shoulders.

2.  Entitlement to service connection for a thoracolumbar spine disability (claimed as upper / lower back), to include degenerative disc disease with spondylosis and bilateral lower extremity radiculopathy, and also to include as secondary to service-connected degenerative arthritis of the bilateral shoulders.

3.  Entitlement to an increased rating greater than 20 percent for degenerative arthritis of the bilateral shoulders.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from May 1956 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's claim was remanded by the Board for additional development in December 2013.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA electronic claims file also was reviewed to ensure complete consideration of all evidence of record.

The issues of entitlement to service connection for cervical and thoracolumbar spine (along with bilateral lower extremity radiculopathy) disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral shoulder disability is manifested by pain, increasing with upper extremity motion and flare-ups; limitation of motion from pain to no less than 110 degrees on the right and 135 degrees on the left of abduction and flexion; tenderness; and objective evidence of arthritis.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for degenerative arthritis of the bilateral shoulders have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5003 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in November 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records from multiple providers have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in December 2006, January 2008, and June 2008.  In addition, subsequent to the Board's December 2013 remand the Veteran was afforded another VA examination in April 2014.   The VA examination reports are thorough and supported by treatment records, unless otherwise indicated.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's service-connected bilateral shoulder disability.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Given the association of VA treatment records, the April 2014 VA examination report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The Veteran's arthritis of the bilateral shoulders is rated under DC 5003 for degenerative arthritis.  38 C.F.R. § 4.71a, DC 5003 (2013).  The Veteran contends that his current 20 percent disability rating does not accurately reflect the severity of his condition.

DC 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints affected, which in this case would be DC 5201 (limitation of motion of the arm).   If the limitation of motion is not sufficient for a compensable rating under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating may be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Id.

A veteran's disability is rated at 20 percent disabling, under DC 5201, if it limits the motion of the arm at shoulder level.  If the Veteran's disability results in greater limitation of motion of the arm, the ratings depend on whether the disability affects the Veteran's dominant or minor side.  Dominant side disabilities, as is the case here, under DC 5201, are rated 30 percent for limitation of the arm midway between side and shoulder level and 40 percent for limitation of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2013).

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2013).  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.  With external rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the head (90 degrees).  Id.  With internal rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the torso (90 degrees).  Id.

The Veteran submitted a claim for increased rating in November 2006.  He indicated that he was having increased discomfort in his right shoulder with decreased mobility.  These symptoms affected his daily living and ability to perform simple tasks around the house.  He also had difficulty turning his head while driving.

A November 2006 private treatment record noted complaints of right shoulder pain for multiple years.  The Veteran enjoyed bowling, but he had right shoulder pain with resisted movements.  He also had trouble sleeping on the right shoulder and constant pain that was interfering with his enjoyment of life, sports, bowling, and activities of daily living.  The pain was as much as 6 out of 10.  The pain was dull and aching, with associated weakness.  The symptoms were getting worse and also were exacerbated by exercise and lying in bed.  The Veteran reported neck surgery in 2004.  At that time, he had mild neck stiffness, but not much pain.  He denied numbness or tingling in the right upper extremity and had good strength in the fingers, hand, wrist, elbow, and shoulder.  There was "atrophy" over the lateral right elbow and posterior right shoulder.  Right shoulder range of motion testing showed flexion to 170 degrees, 70 to 90 degrees of external rotation, and 80 degrees of internal rotation.  He had good muscle strength.  The Veteran was treated with steroid injections.  

The Veteran was afforded a VA examination in December 2006.  His medical records were reviewed by the examiner.  The Veteran was right-hand dominant.  He had right shoulder pain at the posterior aspect, with stiffness, but no swelling, erythematous changes, giving way, or locking sensation.  He had pain flare-ups with heavy lifting or raising his right arm over his head.  He was able to perform all activities of daily living and had been walking for exercise.  He could help with washing dishes and cutting the grass on a riding mower, but avoided heavy lifting.  On range of motion testing of the right shoulder, the Veteran had full flexion without pain, abduction to 170 degrees with pain at the endpoint, external rotation to 75 degrees with pain at the endpoint, and internal rotation to 90 degrees with some pain at the endpoint.  There was no evidence of swelling, muscle atrophy, or instability of the right shoulder.  There was no additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  

The Veteran was afforded a VA examination in January 2008 for the right shoulder.  The examiner did not review the claims file, but did review prior VA examination reports.  The Veteran reported radiating pain from the neck, through the shoulder, and down the right arm, with associated numbness in the extremity.  The Veteran denied locking of the shoulder, but there was increased fatigability compared to the left.  The Veteran underwent a fusion of C6 and C7 in 2003.  There was no associated dislocation, subluxation, or inflammatory arthritis.  The Veteran indicated that he had retired in 1997 because his doctors told him that his right shoulder disability was impairing his ability to work and that the stress of the job was causing increased problems with the shoulder and neck.  On examination, there was a flattening of the posterior fullness of the deltoid.  Triceps and biceps were normal.  The Veteran had full range of motion in all planes, but did report discomfort in the final 10 degrees of motion compared to the left side.  Grips strength was 4 out of 5 on the right side, compared to the left.  Arm strength was normal.  Sensation was normal, other than slightly decreased light touch perception over the lateral aspect.  There was no change in ranges of motion on repetitive motion testing.  The diagnosis was degenerative joint disease of the right shoulder, with residuals.  

The Veteran was afforded a VA examination in June 2008.  The examiner noted review of the claims file and medical records.  The examination was for the left shoulder, as it had not been considered during the prior January 2008 examination.  The Veteran described aching discomfort in the anterior left shoulder with movement several times per week during periods of activity.  The intensity was mild.  Lying on the left shoulder brought momentary discomfort.  He denied flare-ups of pain or incapacitating episodes.  On examination, range of motion testing of the left shoulder showed 135 degrees of flexion without pain, 150 degrees of abduction without pain, 90 degrees of external rotation without pain, and 70 degrees of internal rotation without pain.  Following repetitive motion testing, there was no additional loss of motion due to pain, weakness, or lack of endurance.  There was evidence of mild inflammatory arthritis.  The Veteran was noted to be limited in his working about shoulder level, but could perform the duties of his job prior to retirement of manager of transportation for Washington D.C.  The left shoulder symptoms resulted in mild effects on chores, exercise, sports, and recreation, but there were no associated problems with activities of daily living.  

In July 2009, the Veteran described more consistent right shoulder pain that included associated stiffness.  On examination, there was some tenderness over the acromioclavicular joint and acromial.  Range of motion testing of the right shoulder showed flexion to 110 degrees and 40 degrees of external rotation.  He had no internal rotation.  External rotation and elevation both were weak and sore.  He was referred for an MRI to determine if there had been a muscle tear.  In a July 2009 follow-up, the record noted that the Veteran had interstitial tearing and possible superior labral fraying, with a large os acromiale.  As the injury was not a full thickness tear, the Veteran was treated conservatively.  In September 2009, range of motion of the right shoulder included 135 degrees of forward flexion, 60 degrees of external rotation, and no internal rotation.  

A September 2010 VA treatment record included the Veteran's complaints of right sided numbness from the trapezius to the axilla and entire right arm following multiple injuries in service.  The Veteran reported progressive atrophy of the muscles over the intervening 45 years.  He described right arm weakness and an inability to sleep on his right side.  On examination, the Veteran had difficulty raising his right arm fully due to scapular weakness and need to use his left arm to achieve full range of motion of the left shoulder.  Otherwise, the examination was negative, without evidence of arthritis, tendonitis, or adhesive capsulitis.  Muscle strength in the upper extremities was 5 out of 5, except for the right trapezius / levator scapula / rhomboids.  The assessment was a neck injury in service 45 years previously that resulted in likely stretch damage to the right C2 through C4 nerve roots.  The treatment provider concluded that this injury had been misdiagnosed as a shoulder injury when it actually was a neck injury that affected the shoulder due to weakening of the muscles that support the shoulder and radiating pain from the neck into the shoulder.

In a September 2013 statement, the Veteran stated that his service-connected disability of the shoulders resulted in loss of grip strength in the right (dominant) hand, atrophy of the bilateral arms, a neck condition, an upper cervical spine condition, a thoracic spine condition, and bilateral lower extremity radiculopathy through the hips and legs into the feet.  

The Veteran was afforded a VA examination in April 2014.  The examiner noted review of the claims file.  The examiner noted a diagnosis of degenerative joint disease of the bilateral shoulders.  The Veteran stated that he had been seeing a neurosurgeon, who believed that some of his shoulder symptoms were caused by cervical spine problems.  The Veteran described worsening shoulder pain since June 2008.  The right shoulder pain involved the upper trapezius with numbness at the right lateral shoulder.  The left shoulder problems were less severe and "radiating" pain that was similar, but less severe, than on the right side.  He had increased ranges of motion in the left shoulder due to compensating for the right shoulder problems and the resulting increased use of the left shoulder.  As an example, he used his left upper extremity to prop-up his right arm at the elbow to shave.  The examiner detailed the Veteran's in-service shoulder problems and his 2002 examination.  The Veteran was right-hand dominant.  He described shoulder flare-ups following activities such as edging the grass or weeding that result in being laid up for a couple of days.  On examination, range of motion testing of the right shoulder showed flexion to 115 degrees (with objective evidence of pain onset at 115 degrees) and abduction to 135 degrees (with objective evidence of painful motion at 135 degrees).  Left shoulder range of motion included flexion to 160 degrees (with objective evidence of pain at 160 degrees) and 140 degrees of abduction (with pain onset at the endpoint of motion).  Following repetitive motion testing, the Veteran's ranges of motion were unchanged bilaterally.  The examiner concluded that there was not additional limitation in range of motion in the shoulder and arm following repetitive-use testing.  However, there was functional loss or impairment that resulted in less movement that normal bilaterally, weakened movement on the right, and pain on movement bilaterally.  The Veteran had no pain on palpation or guarding of the shoulders.  Muscle strength testing was 4 out of 5 for right abduction and flexion and 5 out of 5 for left abduction and flexion.  There was no shoulder ankylosis.  The Hawkins' Impingement Test was positive, as were external rotation / infraspinatus strength testing and lift-off subscapularis test on the right.  There was no history of recurrent dislocation.  The Veteran had undergone a 1974 left shoulder lipoma excision, but had no current residuals.  The Veteran had an associated scar, but the scar was not painful, unstable, or greater than 39 square centimeters (6 square inches).  The Veteran also had atrophy of the right shoulder muscles and had no bilateral internal or external rotation.  (The examination report initially indicated that the muscle atrophy was in the left shoulder, but the end of the examination report makes clear that the atrophy was to the right shoulder and that the atrophy and resulting weakness were due to his non-service connected cervical spine problems.)  The Veteran's shoulder problems were not of such a level that he would be better served by an amputation with prosthesis.  April 2014 x-rays confirmed mild bilateral degenerative arthritis.  The shoulder problems did not affect the Veteran's ability to work, as he had been retired since 1997.  

From this evidence, the Board concludes that the Veteran is not entitled to a rating greater than 20 percent.  A rating greater than 20 percent is unavailable under DC 5003, as the 20 percent rating is the highest available rating.  An alternative higher rating under DC 5201 is not warranted as the Veteran has pain-free forward flexion and abduction to at least 110 degrees on the right and 135 degrees on the left.  Under DC 5201, a 20 percent rating is warranted for each of the minor and major limbs where there is arm limitation at shoulder level.  As discussed above, the Veteran's right and left shoulder flexion and abduction has been consistently shown to be above the level of the shoulder without objective evidence of pain.  As such, a 20 percent rating for either the right or the left shoulder arthritis is not warranted under DC 5201.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, no higher or separate rating under a different DC can be applied.  The Board notes that there are other DCs relating to shoulder disorders, such as DC 5200 (ankylosis of the shoulder) and DC 5202 (impairment of the humerus).  However, the Veteran's bilateral shoulder disability is not manifested by an impairment of the humerus, and therefore DC 5202 is inapplicable.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move both of his shoulders, albeit with pain, so they are clearly not ankylosed.  In addition, the Board has considered the applicability of separate ratings for the right and left shoulder under DC 5203; however, the Veteran's scapular problems have been attributed to associated muscle weakness and not dislocation, malunion, or nonunion of the clavicle or scapula.  

The Board acknowledges that the Veteran has some degree of muscle atrophy and weakness of some of the muscles of the shoulder and upper extremities.  Both the September 2010 VA treatment record and the April 2014 VA examination report; however, explicitly attributed such problems to the Veteran's non-service connected neck disability, a claim for service connection for which is remanded herein.  As such, the Board does not find that assigning separate or higher ratings under 38 C.F.R. § 4.73, DCs 5301 through 5306 is warranted.

Finally, the Board has considered the Veteran's left shoulder scar associated with his 1974 left shoulder lipoma excision.  The records, however, clearly demonstrate that the Veteran has no residuals or symptomatology for which a separate rating is warranted for the left shoulder scar under the applicable DCs.  See 38 C.F.R. § 7800 through 7805.

The Board notes that the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  The evidence of record indicates that the Veteran has difficulty with activities requiring reaching over his head and/or heavy lifting.  That said, the Veteran retains the ability to perform activities of daily living and is able to assist with a number of chores around the house.  Moreover, the VA examination reports show right and/or left shoulder ranges of motion loss that falls well short of being midway between the side and shoulder level, even when taking into account additional limitation resulting from pain.  The Veteran himself has not described such a limitation of motion, even during flare-ups of disability.  See Deluca, 8 Vet. App. at 202.  Accordingly, the Veteran's functional loss does not warrant a rating greater than 20 percent.  As discussed above, this disabling affect is already contemplated and compensated by the current rating.  To the extent that the Veteran has problems not contemplated by the current 20 percent rating, such as atrophy and muscle weakness, these problems have been attributed to his non-service connected neck disability.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's bilateral shoulder disability.


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral shoulder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral shoulder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's bilateral shoulder pain, tenderness, and associated symptoms are fully contemplated in his 20 percent rating under DC 5003.  Although certain symptoms, such as atrophy and some of the weakness, are not contemplated under DC 5003 they are due to his currently non-service connected neck disability, remanded herein.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 20 percent for degenerative arthritis of the bilateral shoulders is denied.


REMAND

Initially, the Board notes that in multiple statements the Veteran has indicated that he stopped working because his doctors informed him that the duties of the job and associated stress were aggravating his service-connected bilateral shoulder disability.  In light of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation, the Board concludes that the matter is appropriately before the Board.  See id.; Claims for Total Disability Based on Individual Unemployability (TDIU), Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).

Moreover, the Board notes that in a February 2013 rating decision the RO denied entitlement to service connection for a neck condition (to include arthritis) and degenerative disc disorder with spondylosis (claimed as lower / upper back condition).  In a September 2013 statement, the Veteran submitted a statement that indicated, "Amend my claims for service connection to include the following as secondary to my degenerative arthritis, bilateral shoulders... (3) Neck condition, (4) Upper, cervical spine condition, (5) Mid, thoracic spine condition, (6) Radiculopathy, bilaterally through both hips and legs into feet."  In context, the Board concludes that such a statement evidences a clear intent to continue his claims for neck and back conditions denied in the February 2013 rating decision and, by extension, expressing disagreement with the denial of entitlement to service connection therein.  As such, the Board concludes that the September 2013 statement represents a timely notice of disagreement (NOD) to the February 2013 rating decision with respect to the issues listed above.  The RO did not subsequently issue an SOC.

Based on the evidence described above, the Veteran should be provided with an SOC that addresses the issues of entitlement to service connection for cervical and thoracolumbar spine disabilities, to include bilateral lower extremity radiculopathy.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC addressing the issues of entitlement to service connection for cervical and thoracolumbar (to include bilateral lower extremity radiculopathy) spine disabilities.  The Veteran should be provided the opportunity to perfect a timely Substantive Appeal (VA Form 9) with respect to these issues. The RO/AMC is free to undertake any additional development deemed necessary with respect to the issues.

2.  Complete all necessary development of the Veteran's TDIU claim, to include as set forth in Claims for Total Disability Based on Individual Unemployability (TDIU), Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).

3.  Thereafter, adjudicate the Veteran's TDIU claim.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


